DISMISS; and Opinion Filed April 18, 2013.




                                                           S
                                                          In The
                                                    Court of Appeals
                                             Fifth District of Texas at Dallas

                                                       No. 05-13-00415-CV

                                  IN RE CURTIS LEE SHEPPARD, JR., Relator

                                        On Appeal from the 78th District Court
                                               Wichita County, Texas
                                           Trial Court Cause No. 48,429-B

                                          MEMORANDUM OPINION
                                    Before Justices O'Neill, Lang-Miers, and Evans
                                              Opinion by Justice O'Neill
           Before the Court is relator=s petition for habeas corpus complaining that this Court erred

in affirming his conviction. 1 The facts and issues are well known to the parties, so we need not

recount them herein. This Court has no jurisdiction over habeas corpus proceedings in which the

relator seeks relief from a felony judgment after final conviction. See TEX. CODE CRIM. PROC.

ANN. Art. 11.07 (West Supp. 2012). Accordingly, we DISMISS relator=s petition for a writ of

habeas corpus for want of jurisdiction.




                                                                          /Michael J. O'Neill/
                                                                          MICHAEL J. O'NEILL
                                                                          JUSTICE

130415F.P05

     1
       This Court does not normally have jurisdiction over Wichita County. However, on direct appeal, the Second Court of Appeals was
recused from this case and transferred the case pursuant to Order of the Supreme Court of Texas, dated June 29, 2011, Misc. Docket No. 11-9122.